Case 3:17-cv-00079-H-LL Document 244 Filed 05/21/20 PageID.7506 Page 1 of 3




                 UNITED STATES COURT OF APPEALS
                      FOR THE NINTH CIRCUIT
             $0(1'('Notice of Appeal from a Judgment or Order
                     of a United States District Court
Name of U.S. District Court:                 Southern District of California

U.S. District Court case number: 3:17-cv-0079-H-LL

Date case was first filed in U.S. District Court: January 13, 2017

Date of judgment or order you are appealing:                       April 21, 2020
Fee paid for appeal? (appeal fees are paid at the U.S. District Court)
   Yes         No           IFP was granted by U.S. District Court

List all Appellants (List each party filing the appeal. Do not use “et al.” or other abbreviations.)
  Mark A. Willis




Is this a cross-appeal?          Yes           No
If Yes, what is the first appeal case number?

Was there a previous appeal in this case?                      Yes           No
If Yes, what is the prior appeal case number?                      20-55322

Your mailing address:
Sullivan Hill Rez & Engel, APLC, c/o Shannon D. Sweeney

600 B Street, Suite 1700

City: San Diego                               State: CA               Zip Code: 92101

Prisoner Inmate or A Number (if applicable):

Signature /s/ Shannon D. Sweeney                                        Date May 21, 2020
     Complete and file with the attached representation statement in the U.S. District Court
                    Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 1                                                                                          Rev. 12/01/2018
Case 3:17-cv-00079-H-LL Document 244 Filed 05/21/20 PageID.7507 Page 2 of 3




                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
                        Form 6. Representation Statement
     Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:
Mark A. Willis


Name(s) of counsel (if any):
Sullivan Hill Rez & Engel, APLC
Shannon D. Sweeney (SBN 204868); Michael A. Zarconi (SBN 288970)


Address: 600 B Street, Suite 1700, San Diego, California 92101
Telephone number(s): (619) 233-4100
Email(s): sweeney@sullivanhill.com; zarconi@sullivanhill.com
Is counsel registered for Electronic Filing in the 9th Circuit?                            Yes        No

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)
Name(s) of party/parties:
Ensource Investments LLC


Name(s) of counsel (if any):
Paul A Reynolds
Shustak Reynolds & Partners, P.C.


Address: 401 West "A" Street, Suite 2200, San Diego, California 92101
Telephone number(s): (619) 225-7422
Email(s): preynolds@shufirm.com


To list additional parties and/or counsel, use next page.
                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                                1                                        New 12/01/2018
Case 3:17-cv-00079-H-LL Document 244 Filed 05/21/20 PageID.7508 Page 3 of 3




Continued list of parties and counsel: (attach additional pages as necessary)
Appellants
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
Is counsel registered for Electronic Filing in the 9th Circuit?                               Yes     No
Appellees
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
                  Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                               2                                         New 12/01/2018
